Citation Nr: 1446466	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  09-47 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for headaches, to include as secondary to service-connected posttraumatic stress syndrome (PTSD). 

2. Entitlement to service connection for hypertension, to include as secondary to service connected PTSD.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to June 1994, and from January 2003 to September 2003, the latter of which included service in support of Operation Iraqi Freedom in Kuwait and Iraq from February 2003 to August 2003. See DD Form 214.  The Veteran also served in the U.S. Army Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2014, a Travel Board hearing was held before the undersigned. A transcript of the hearing is associated with the Veteran's claims file.

The Board notes that this appeal originally encompassed a claim of entitlement to service connection for PTSD; however, that claim was granted by way of an August 2012 rating decision and is thus no longer in appellate status. 

This appeal is being processed using the Virtual VA and VBMS paperless, electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). See June 2014 Claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her headaches had their onset during active duty service in Iraq. See Hearing Transcript; see also Notice of Disagreement.  

In her hearing testimony, and in other statements of record, the Veteran asserted that she began to experience headaches in June of 2003 while serving in Iraq; she stated that she went to sick call and was told that the headaches were sinus and/or stress related. (Note: she has denied any precipitating head traumas or head injuries).  She reported that she was placed on physical profile.  She stated that she continued to suffer from headaches after returning from Iraq and throughout her subsequent U.S. Army Reserve service.  

Alternatively, she asserts that her headaches are secondary to service-connected PTSD, and/or hypertension (currently, not a service-connected condition). 

The Veteran also contends that her hypertension is related to her 2003 active duty service.  She testified that hypertension was essentially diagnosed proximate to, and/or within one year of active duty service.  She alternatively asserts that the hypertension is secondary to service-connected PTSD.  

VA treatment records confirm current migraine headaches and hypertension diagnoses.  Further, treatment records dated as early as June 2004 and July 2005 reflect treatment for migraines and hypertension, respectively.  Notably, a May 2006 Physical Profile (submitted by the Veteran) shows that the Veteran was placed on a permanent profile as a result of her migraine headaches.  

To date, the Veteran's service treatment records (STRs) from her 2003 period of active duty service and subsequent US Army Reserve service have not yet been obtained.  In this regard, a November 2007 Formal Finding of Unavailability of STRs documents the RO's efforts to obtain the Veteran's service treatment records from her 2003 period of active duty service (note: she was activated from a US Army Reserve unit).  Those efforts included requests to the Army National Guard Unit in Augusta, Georgia, Georgia National Guard, and the Joint Force Headquarters, Army National Guard.  In this case, the record reflects that the Veteran had reserve service with a U.S. Army Reserve unit, and specifically, the 319th Transportation Company - not the Georgia National Guard.  The Formal Findings memo indicates that no reply was received from the 319th Transportation Company.  In the Veteran's application for compensation benefits, she indicated that her reserve obligation terminated in April 2010.  VA is required to obtain relevant records from a Federal department or agency, including records from the service department.  38 C.F.R. § 3.159 (c)(2) (2013).  VA may only end efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  Id.  It is possible that prior requests for the service treatment records may have been unsuccessful due to the delay of records migration among the Army, the Records Management Center (RMC), the Army Reserve, and the National Personnel Records Center (NPRC).  Accordingly, upon remand, the RO/AMC should undertake further efforts to obtain the Veteran's service treatment records.  

Lastly, the Veteran has not been afforded VA etiology examinations with respect to her claims for service connection for headaches and hypertension.  In view of the evidence outlined above, the Board finds that the low threshold standard as to when it is necessary to secure a VA examination for a nexus opinion is met in this case. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, upon remand, the RO should secure VA headache and hypertension etiology examinations/ opinions that address all theories of entitlement, to include secondary service connection. 

Accordingly, the case is REMANDED for the following action:

1. Undertake further efforts through the appropriate records repositories to obtain the Veteran's service treatment records and reserve service treatment records.  All efforts undertaken should be documented in the file. 

2. Ensure that any outstanding VA medical evidence, to include records dated prior to 2004 and after August 2012, is obtained and associated with the claims folder.

3. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of her headache/migraine disability.  The file must be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report.  

The examiner is requested to provide an opinion regarding the following:

(i) Is it at least as likely as not (i.e., probability of 50 percent or more) that any headache/migraine disorder is etiologically related to the Veteran's active military service?  The examiner should specifically comment on the Veteran's assertions of treatment for headaches while on active duty in 2003. 

(ii) Is it at least as likely as not (i.e., probability of 50 percent or more) that any current headaches/migraine disorder is caused by OR aggravated by (permanently worsened beyond normal progression) service-connected PTSD (stress/anxiety), or hypertension?

A complete rationale must be given for any opinion expressed and the foundation for all conclusions should be clearly set forth. 
4. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of her hypertension.  The file must be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report.  

The examiner is requested to provide an opinion regarding the following:

(i) Is it at least as likely as not (i.e., probability of 50 percent or more) that hypertension had its clinical onset during the Veteran's period of active service; manifested within one year following separation from service in 2003; or is otherwise related to her period of active service? 

(ii) Is it at least as likely as not (i.e., probability of 50 percent or more) that hypertension is caused by OR aggravated by (permanently worsened beyond normal progression) service-connected PTSD (stress/anxiety)?

A complete rationale must be given for any opinion expressed and the foundation for all conclusions should be clearly set forth.  

5. Readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



